Title: From Thomas Jefferson to George Clinton, 6 July 1807
From: Jefferson, Thomas
To: Clinton, George


                        
                            Dear Sir
                     
                            Washington July 6. 07.
                        
                        I congratulate you on your safe arrival with miss Clinton at New York, & especially on your escape from
                            British violence. this aggression is of a character so distinct from that on the Chesapeake, and of so aggravated a
                            nature, that I consider it as a very material one to be presented with that to the British government. I pray you
                            therefore to write me a letter stating the transaction, & in such a form as that it may go to that government. at the
                            same time I must request you to instruct mr Gelston from me to take the affidavits of the Captain of the Revenue cutter
                            & of such other persons as you shall direct stating the same affair & to be forwarded in like manner to our minister
                            in London.
                        You will have seen by the proclamation the measures adopted. we act on these principles, 1. that the usage of
                            nations requires that we shall give the offender an opportunity of making reparation & avoiding war. 2. that we should
                            give time to our merchants to get in their property & vessels & our seamen now afloat. and 3. that the power of
                            declaring war being with the legislature, the Executive should do nothing necessarily committing them to decide for war in
                            preference of non-intercourse which will be preferred by a great many. they will be called in time to recieve the answer
                            from Great Britain unless new occurrences should render it necessary to call them sooner. I salute you with friendship
                            & respect.
                        
                            Th: Jefferson
                     
                        
                    